PER CURIAM.
Appellant was charged in the Court of Record of Escambia County with the offenses of robbery and unauthorized use of a motor vehicle. He was represented by the public defender under appointment by the court. He pleaded nolo contendere to both counts of the information and on May 18, 1964, was sentenced to serve a term of ten years imprisonment in the state prison.
On September 3, 1965, appellant filed in the trial court a motion pursuant to Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix in which he prayed that the judgment and sentence rendered against him on May 18, 1964, be vacated and set aside on the ground that he was not provided with the assistance of counsel at the moment of his arrest and prior to interrogation by police officers. Appellant’s motion for relief was denied by the trial court by order rendered on September 10, 1965.
On October 4, 1965, appellant filed his notice of appeal in this case in which he recites that the appeal is for the purpose of reviewing the order, judgment, or decree of the Court of Record of Escambia County bearing the date of May 18, 1964, and recorded on the same date in case number 64— 474. No appeal has been taken by appellant from the order of September 10, 1965, denying his motion for relief filed pursuant to Criminal Procedure Rule 1.
Appeals from judgments of conviction rendered in criminal cases must be taken within ninety days after the judgment is entered.1 Since the appeal in this case was taken more than ninety days subsequent to the entry of the judgment herein on May 18, 1964, the appeal is not timely filed and this court is without jurisdiction to further consider the appeal. The appeal herein is accordingly dismissed sua sponte.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.

. Rule 6.2. F.A.R.. 31 F.S.A.